 

Exhibit 10.4

 

PARTIAL ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

PHASE I PROPERTY

 

THIS PARTIAL ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is entered into effective as of March 16, 2015, by and between
BLUEROCK REAL ESTATE, L.L.C., a Delaware limited liability company ("Assignor”),
and BR PARK & KINGSTON CHARLOTTE, LLC, a Delaware limited liability company
(“Assignee”). All initially capitalized terms used but not defined herein shall
have the meanings ascribed thereto in that certain Purchase and Sale Agreement
by and between Park Kingston Investors, LLC, as seller, and Assignor, as
purchaser, dated January 15, 2015 (as amended prior to the date hereof, the
“Agreement”).

 

RECITALS:

 

1.          Assignor is a party to the Agreement pursuant to which Assignor has
agreed to purchase, among other things, the land described on Exhibit “A”
attached hereto and made a part hereof (the “Phase I Land”), all improvements
located on the Phase I Land (the “Phase I Improvements”; the Phase I Land and
the Phase I Improvements are hereafter referred to collectively as the “Phase I
Real Property”), all rights appurtenant to the Phase I Real Property, the
Personal Property associated with the Phase I Real Property, all Service
Contracts and Construction Contracts pertaining to the Phase I Real Property,
the Leases pertaining to the Phase I Real Property and all intangible property
pertaining to the Phase I Real Property (collectively, the “Phase I Property”).

 

2.          The parties desire to enter into this Assignment to evidence the
transfer and assignment of all of Assignor’s right, title and interest in the
Agreement with respect to the Phase I Property to Assignee.

 

NOW THEREFORE, in consideration of the foregoing, the mutual representations,
warranties, covenants and agreements herein contained and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.          Partial Assignment. Assignor hereby assigns, transfers and conveys
to Assignee all of its right, title and interest in, to and under (i) the
Agreement with respect to the Phase I Property; (ii) the Allocated Portion of
the Deposit for the Phase I Property; and (iii) all reports, inspections,
certifications and other instruments and documents relating to the Phase I
Property and received or generated by Assignor in connection with the
investigation and acquisition of the Phase I Property pursuant to the Agreement
and all representations and warranties made to Assignor in connection therewith
(collectively, together with Assignor’s rights under the Agreement with respect
to the Phase I Property and the Allocated Portion of the Deposit for the Phase I
Property, the “Transferred Assets”).

 

 

 

 

2.          Representations and Warranties of Assignor. Assignor hereby
represents and warrants to Assignee that (a) Assignor has delivered to Assignee
a true, correct and complete copy of the Agreement, which Agreement has not been
amended or modified by Assignor in any respect, and which Agreement constitutes
the entire understanding of the parties thereto with respect to its subject
matter; and (b) Assignor has not heretofore transferred, assigned, pledged or
encumbered the Transferred Assets.

 

3.          Acceptance. Assignee hereby: (a) accepts the assignment of
Assignor’s rights under the Agreement with respect to the Phase I Property;
(b) agrees to be bound by the terms and conditions of the Agreement pertaining
to the Phase I Property; and (c) assumes all of Assignor’s obligations under the
Agreement with respect to the Phase I Property; provided, however,
notwithstanding this Assignment, Assignor shall remain liable under the
Agreement with respect to the Phase I Property as well as to the Phase II Real
Property and all other property and rights associated with the Phase II Real
Property.

 

4.          Assignor’s Indemnification. Assignor, on demand, shall indemnify and
hold Assignee harmless for, from, and against any and all loss, cost, damage,
claim, liability or expense, including court costs and attorneys’ fees in a
reasonable amount, arising out of any breach of the Agreement by Assignor or its
agents occurring prior to the date hereof with respect to the Phase I Property
or arising from any breach of this Assignment by Assignor. The foregoing
indemnification shall include loss, cost, damage, claim, liability or expense
from any injury or damage of any kind whatsoever (including death) to persons or
property.

 

5.          Assignee’s Indemnification. Assignee, on demand, shall indemnify and
hold Assignor harmless for, from, and against any and all loss, cost, damage,
claim, liability or expense, including court costs and attorneys’ fees in a
reasonable amount, arising out of any breach of the Agreement by Assignee or its
agents occurring on or after the date hereof, arising from any breach of this
Assignment by Assignee or otherwise arising out of the Agreement with respect to
the Phase I Property (except to the extent such matters relate to Assignor’s
prior breach of the Agreement). The foregoing indemnification shall include
loss, cost, damage, claim, liability or expense from any injury or damage of any
kind whatsoever (including death) to persons or property.

 

6.          Further Assurances. Each of the parties hereto agrees to execute
such other, further and different documents and perform such other, further and
different acts as may be reasonably necessary or desirable to carry out the
intent and purpose of this Assignment.

 

7.          Successors and Assigns. This Assignment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

8.          Governing Law. This Assignment shall be governed in all respects,
including validity, interpretation and effect, by and shall be enforceable in
accordance with the internal laws of the State of North Carolina, without regard
to conflicts of laws principles.

 

2

 

 

9.          Counterpart Execution. This Assignment may be executed in multiple
counterparts, each one of which will be deemed an original, but all of which
shall be considered together as one and the same instrument. Further, in making
proof of this Assignment, it shall not be necessary to produce or account for
more than one such counterpart. Execution by a party of a signature page hereto
shall constitute due execution and shall create a valid, binding obligation of
the party so signing, and it shall not be necessary or required that the
signatures of all parties appear on a single signature page hereto.

 

10.         Entire Agreement. This Assignment contains the entire agreement
between the parties regarding the subject matter hereof. Any prior agreements,
discussions or representations not expressly contained herein shall be deemed to
be replaced by the provisions hereof and no party has relied on any such prior
agreements, discussions or representations as an inducement to the execution
hereof.

 

[Signatures appear on following page]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Assignment
to be executed by their duly authorized representatives as of the date first
above written.

 



  ASSIGNOR:       BLUEROCK REAL ESTATE, L.L.C.,   a Delaware limited liability
company       By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized
Signatory           ASSIGNEE:       BR PARK & KINGSTON CHARLOTTE, LLC,   a
Delaware limited liability company       By: 23Hundred, LLC,     a Delaware
limited liability company,     its Sole Member           By: /s/ Jordan Ruddy  
  Name: Jordan Ruddy     Title: Authorized Signatory



 

4

 

 

EXHIBIT A

 

Phase I Land

 

All those certain parcels and tracts of land lying and being in the City of
Charlotte, Mecklenburg County, North Carolina, and being more particularly
described as follows:.

 

BEING ALL OF Lots 5, 6, 8, 14, 15 and 16 of Block 2, Wilmore - Sec. 1, as shown
on map or plat thereof recorded in Map Book 332, Page 96, Mecklenburg County
Public Registry; and

 

BEING ALL OF Lot 4, Block 2, Wilmore - Sec. 1, as shown on map or plat thereof
recorded in Map Book 332, Page 96, Mecklenburg County Public Registry;

 

SAVE AND EXCEPT that certain part of Lot 4 conveyed by deed recorded in Book
16430, Page 597 and Book 13604, Page 845, Mecklenburg County Public Registry;
and

 

BEING ALL OF Lot 17, Block 2, Wilmore - Sec. 1, as shown on map or plat thereof
recorded in Map Book 332, Page 96, Mecklenburg County Public Registry.

 

BEING the same property conveyed to Park Avenue Investors, LLC by deeds recorded
in Book 21651, Page 686 and Book 23357, Page 347, Mecklenburg County Public
Registry.

 

Tax. Parcel ID #'s: 12306103, 12306104, 12306113, 12306114, 12306115, and
12306117

 

5

